Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-23, 27-28 are pending in the current application.
2.	This application is a CON of 16/797,966 02/21/2020 ABN, 16/797,966 is a DIV of 15/637,071 06/29/2017 PAT 10604519, 15/637,071 has PRO 62/372,421 08/09/2016, 15/637,071 has PRO 62/357,624 07/01/2016.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims  1-23, 28  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, the phrase "(e.g. mild cognitive impairment)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-23, 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to the following:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention 
                   In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

(A) The breadth of the claims:  The claims are extremely broad encompassing treating a diverse array of unrelated diseases and disorders, including Alzheimer's Disease, schizophrenia, psychosis, pain, addiction, a sleep disorder, a cognitive disorder, mild cognitive impairment, Parkinson's Disease, Parkinson's Disease-levodopa-induced dyskinesia, Huntington's Disease, dyskinesia, dry mouth, pulmonary hypertension, chronic obstructive pulmonary disease (COPD), asthma, urinary incontinence, glaucoma, Trisomy 21 (Down Syndrome), cerebral amyloid angiopathy, dementia, Hereditary Cerebral Hemorrhage with Amyloidosis of the Dutch-Type (HCHWA-D), Creutzfeld-Jakob disease, prion disorders, amyotrophic lateral sclerosis, progressive supranuclear palsy, head trauma, stroke, pancreatitis, inclusion body myositis, other peripheral amyloidoses, diabetes, autism, atherosclerosis and mental and behavioral disorders due to drug dependence and abuse.  Some of these diseases are species of listed generic descriptions, for instance Creutzfeld-Jakob disease is a prion disease.  Parkinson's Disease-levodopa-induced dyskinesia is a specific type of dyskinesia. Alzheimer's Disease is a cognitive disorder. Mental and behavioral disorders due to drug dependence and abuse would appear to fall under the broad genus of “addiction”.
 (B) The nature of the invention:  This is a medical invention requiring the treatment of complex diseases.  
(D) The level of one of ordinary skill:  One of ordinary skill is a medical doctor.
 (C) The state of the prior art: (E) The level of predictability in the art:  (F) The amount of direction provided by the inventor, (G) The existence of working examples, and (H) The quantity of experimentation needed to make or use the invention: The specification discussions consider the compounds positive allosteric modulators of muscarinic acetylcholine receptor M4.  The only experiments in the specification as to what the compounds may be doing pharmacologically is on pg. 149-158 of the specification.  The Table 7 is not explained with respect to the description of the data and the experiments in the preceding sections.  There are two headings, the “Mean Asymptote Maximum (%)” and binding (?) EC50 (nM), the former appears to be a measure of efficacy discussed in the “Data analysis” section, the latter is a binding assay.  In order to show positive allosteric modulation, the EC50 of acetylcholine would need to be shown as well as data showing the compound is not itself an agonist or antagonist.  Assuming there is binding at an allosteric site, there should be a starting point to say there is increase in the binding affinity.  With regard to efficacy, the picture appears to be very complicated, assuming the compounds themselves are not competitive to the binding site, which has not been shown, the efficacy numbers show positive, negative, neutral or no effect.   Example 4 shows 100% efficacy and a number of others are above 99%, Example 7, 10, 29, 50.  Example 77 has efficacy of 176%; Example 66 of 163%. Example 26 of 117%.  A fair number of compounds have decreased efficacy, Example 54, of 80%, 41.5 for Example 69 and 45% for Example 76 and 47% for Example 62. With respect to binding since no value is given for acetylcholine it is hard to say what the increase or decrease actually may be, however according to Yang  “Discovery of Selective M4 Muscarinic Acetylcholine Receptor Agonists with Novel Carbamate Isosteres” ACS Med. Chem. Lett. 2019, 10, 941−948 Table 2 on page 944, acetylcholine has a value of around 43nM meaning that many of the compounds do not increase the binding affinity.  Meaning a large number of compounds do not increase efficacy or binding affinity and are not PAMs under any measure.  Example 16 appears to have no effect on M4.  Example 14 looks like a negative allosteric modulator (NAM).
Some possible classifications may be: Positive allosteric modulators (PAMs) that increase the affinity of orthosteric ligands;. Negative allosteric modulators (NAM) that decrease the affinity of orthosteric ligands; and  Neutral allosteric modulators that do not affect the affinity of the orthosteric ligand. Taking efficacy into account, these three categories expand to six: 1) PAMs; 2) PAM-agonists that possess intrinsic agonistic propensity in the absence of the orthosteric agonists they modulate; 3) PAM-antagonists that lower the efficacy of the agonists they modulate; 4) Pure NAMs; 5. NAM-agonists that possess agonistic propensity in the absence of the endogenous agonist acetylcholine and activate the receptor, while they negatively modulate endogenous agonist; 6) Silent allosteric modulators (SAMs) that, although they bind to the receptor, do not affect the affinity, potency, or efficacy of the orthosteric ligand and do not have agonistic propensity on their own.  As such classifying the compounds as PAMs is not born out by the data.
	Muscarinic receptors like M4, activate several signaling pathways upon activation by agonists. It is generally accepted that structurally different agonists induce specific changes in the conformation of GPCRs that can lead to non-uniform modulation of signaling pathways. This preferential orientation of the signaling of a GPCR towards a subset of its signal transducers is termed signaling bias. In principle, the structure of the receptor in a ternary complex with agonist
and the allosteric modulator is distinct from the one in a binary complex with agonist only and may result in biased signaling too. Attaining signaling bias via allosteric modulation brings out different possibilities to modulate receptor function.  The cAMP signaling assay used in the specification may not capture any true signaling bias obtained from the ligands in terms of additional pathways that are cAMP independent.  This is especially true since the artificial test system of HEK cells overexpressing the M4 receptor used in the assays is not necessarily a reflection of tissue specific expression or native signaling pathways. See Etscheid “N-Ethylmaleimide differentiates between the M2- and M4-autoreceptor-mediated inhibition of acetylcholine release in the mouse brain” Naunyn-Schmiedeberg's Archives of Pharmacology (2018), 391(11), 1295-1299.  The fact that the claims are drawn primarily to treating central nervous system disorders makes accounting for the natural brain environment essential.
	The specification discusses the evidence for treating schizophrenia on pages 1-2.  Schizophrenia is a poorly understood disease with no effective animal models, see  Eric R. Marcotte J “Animal models of schizophrenia: a critical review”  Psychiatry Neurosci 2001;26(5):395-410 “despite the advent of sophisticated analysis and imaging tools, or perhaps even because of them, our ability to synthesize a coherent model of schizophrenia remains as elusive as ever.” The application admits this situation with schizophrenia at page 2, line 7-9.  
However, if applicant could show that the compounds were selective M4 PAMs there is a reasonable correlation between positive allosteric modulation of the M4 receptor, and treating schizophrenia based upon the papers cited in the specification.  See also: Conn, P.J. “Activation of metabotropic glutamate receptors as a novel approach for the treatment of schizophrenia.” Trends in Pharmacological Sciences 2008 Vol.30 No.1 25-31; Foster “Antipsychotic-like Effects of M4 Positive Allosteric Modulators Are Mediated by CB2 Receptor-Dependent Inhibition of Dopamine Release” 2016, Neuron 91, 1244–1252; S.P. Carruthers et al. “The muscarinic system, cognition and schizophrenia” Neuroscience and Biobehavioral Reviews 55 (2015) 393–402, particularly pages 398-399 discussing the studies in Table 3. The M1/M4-preferring mAChR agonist xanomeline demonstrated robust antipsychotic efficacy in schizophrenia patients and generated interest in developing selective M1 and M4 agonists and understanding the roles of these receptors.  Most mAChR agonists are non-selective and activate all mAChRs both peripherally and centrally.  It is only highly selective M4 PAMs that might be harnessed for antipsychotic-like effects.
	Regarding Alzheimer’s,  Hook V. Y.H. “Neuroproteases in Peptide Neurotransmission and Neurodegenerative Diseases Applications to Drug Discovery Research”  Biodrugs 2006, 20, 105-119, states “Currently, there is no effective treatment for the disease…..”  No working examples of treatment of Alzheimer's disease exist in the specification since no data is present.  In support of the claim to treating Alzheimer’s disease, there is a reference to “(Quiroz et al. 2010 Ann Neurol, Filipini et al 2009 PNAS)” on page 2 of the specification.  While a full citation has not been given and no references provided the examiner has obtained the only paper having a first author with a name similar to  “Filipini” published in 2009 in PNAS:  Filippini, Nicola; et al “Distinct patterns of brain activity in young carriers of the APOE-​ε4 allele” Proceedings of the National Academy of Sciences of the United States of America (2009), 106(17), 7209-7214.  “Quiroz et al. 2010 Ann Neurol” appears to be a reference to Quiroz Yakeel T; et. al. “Hippocampal hyperactivation in presymptomatic familial Alzheimer's disease” Annals of neurology (2010), 68(6), 865-75. Both papers deal with brain imaging in pre-clinical familial AD and do not discuss M4 PAMs.  Cholinesterase inhibitors are an approved treatment for the cognitive deficits associated with Alzheimer’s disease, however the mechanism of cognitive improvement appears to involve M1.  This treating AD with muscarinic acetylcholine receptors ligands is focused upon M1 agonists, not M4 PAMs.  This is discussed in Scarr “Muscarinic Receptors: Their Roles in Disorders of the Central Nervous System and Potential as Therapeutic Targets” CNS Neuroscience & Therapeutics 2012, 18, 369–379 on pages 374-376. 
As previously discussed, advances in targeting the M1 receptor specifically have been hampered by a lack of selectivity of compounds, as demonstrated by the clinical tests of xanomeline [114], which had unacceptable cholinergic side-effect profiles. The development of more selective allosteric ligands has rejuvenated efforts to determine whether the M1 receptor constitutes a viable drug target for Alzheimer’s disease. Initial reports are promising, with M1 selective activators increasing the nonamyloidergic processing of amyloid precursor protein in cultured cells [61] and a transgenic mouse model [60]. However, there are two caveats to this approach of reducing the amyloidergic burden in Alzheimer’s disease. First, although it has yet to be determined, β-amyloid presumably has a biological function and therefore reducing the production of the protein may have detrimental effects. Second, amyloid precursor protein is not the only substrate for the secretases; altering their activities will therefore have consequences for other, unrelated systems.

With regard to Parkinson’s disease, “since the M4 receptor is involved in the modulation of dopaminergic activity [27], selective antagonists at this receptor could redress the imbalance in striatal dopamine that underlies the dyskinesia associated with the disease, without the effect on cognition seen with nonselective antagonists. This hypothesis is supported by the success of a study using a relatively selective M4 antagonist in an animal model of resting tremor [125], with less effects on selected memory tasks than other nonselective antagonists. Following the recent report of the synthesis of selective M4 antagonists [126], it will be interesting to discover whether they have the ability to reduce the motor symptoms without further impairing cognition in patients
with Parkinson’s disease.” Scarr Page 376.  The compounds of the instant claims are not M4 antagonists but have a different pharmacological profile as discussed above.
Numerous therapies have been proposed and suggested for Huntington's disease, however the failure rate is quite high, See Adam, Octavian R. "Symptomatic Treatment of Huntington Disease" Neurotherapeutics: The Journal of the American Society for Experimental NeuroTherapeutics April 2008, Vol. 5, 181-197.  In Table 1 pg. 184, out of the 22 clinical trials listed, 8 showed no benefit at all.  No mGluR4 PAM drug is listed.  Some acetylcholinesterase inhibitors like donepezil were given to patients on page 89, and they did not appear to work. “The treatment of HD with acetylcholinesterase inhibitors did not significantly alter motor symptoms or cognitive decline, and had little impact on daily functioning of the HD patients, and therefore these drugs have no specific indication in the treatment of this disease.”
Regarding, sleep disorders these are diseases which include both a lack of or too much sleep, problems with sleep onset or sleep cycle, sleep-related respiratory disorders, sleep apnea, central sleep apnea, obstructive sleep apnea, upper airway resistance syndrome, snoring, disrupted central respiratory drive hypersomnia-sleep-apnea syndrome, insomnias, insufficient sleep syndrome, rem sleep behavior disorder, sleep paralysis, sleep terrors, sleep-related enuresis, sleep-related gastroesophageal reflux syndrome, sleep-related headaches, sleep-wake disorders, sleepwalking. The claims encompass disorders characterized by excessive sleep or lack of sleep and even disorders caused by parasitic microorganisms such as African sleeping sickness (Trypanosomiasis).  No medication is capable of treating all sleep disorders.  There is no data for treating any of these conditions.  Sleep-related respiratory disorders, such as sleep apnea are very difficult to treat and despite many attempts to treat them with drugs there is little success.  The only effective treatment appears to be a mask worn during sleeping.  See Cowie “Sleep apnea: State of the art” Trends in Cardiovascular Medicine  2017, 27, 280-289:
Many patient with, or at risk of, cardiovascular disease have sleep disordered breathing (SDB), which can be either obstructive (with intermittent collapse of the upper airway) or central (episodic loss of respiratory drive). SDB is associated with sleep disturbance, hypoxemia, hemodynamic changes, and sympathetic activation. Such patients have a worse prognosis than those without SDB. Mask based therapies of positive airway pressure targeted at SDB can improve measures of sleep quality and partially normalize the sleep and respiratory physiology, but recent randomized trials of cardiovascular outcomes in SDB have either been neutral (obstructive sleep apnea) or suggested the possibility of harm, likely from increased sudden death, in central sleep apnea. Alternative methods for the treatment of SDB are being explored, including implantable technologies, but these have not been studied in adequately powered randomized controlled studies.

 Mason “Drug therapy for obstructive sleep apnoea in adults (Review)” Cochrane Database of Systematic Reviews 2013, Issue 5. Art. No.: CD003002:
Implications for practice 
There is currently insufficient evidence to recommend any systemic pharmacological treatment for OSA [Obstructive sleep apnea]. From the data available it seems likely that unlike CPAP, which is usually effective irrespective of the cause of OSA, drug therapy will need to be targeted according to features such as presence or absence of obesity and the predominance of OSA in a particular sleep stage. Ultimately, a combination of strategies targeting different pathophysiological pathways may be required.

There has been only one attempt at pharmacotherapy of upper airway resistance syndrome as discussed in de Godoy “Treatment of upper air way resistance syndrome in adults: Where do we stand?” Sleep Science 2015, 8, 42–48:
Medications that decrease sleep fragmentation could be also helpful for UARS patients. 7.5 mg Zopiclone during 1 week produced significant improvements in the sleep efficiency index and average sleep latency in MSLT [26]. Nevertheless, it had no effect on respiratory parameters during sleep and daytime sleepiness in patients with UARS. Despite some improvements demonstrated objectively in the polysomnography, Zopiclone use did not decrease UARS symptoms. It was concluded that medications that consolidate sleep could be an adjuvant medicine used during the main treatment of UARS patients.”

Zopiclone is a benzodiazepine type drug, which is unrelated to the mechanism of the compounds of claim 1 as M4 modulators  Treating sleep disorders is unpredictable, and each type has distinct etiologies. Narcolepsy is a poorly understood sleep disorder (See Naumann “Narcolepsy: Pathophysiology and neuropsychological changes “Behavioural Neurology 14 (2003) 89–98). Regarding chronobiotics generally: 
Although one may successfully identify substances that effect circadian rhythmicity when the biochemical milieu of the clock is successfully manipulated, one is immediately faced with several problems in generalizing from those changes to the clinical situation. First, most of the peptides and neurotransmitters listed in Table 1 are not unique to the SCN and are often relatively ubiquitous in their CNS distribution. They are involved in the regulation of a number of more complex behaviours, as well as physiological and endocrinological processes. Therefore, by some means, a chronobiotic would have to stimulate the SCN selectively, leaving the same transmitter and peptide systems in the rest of the brain stimulated. Second, when light induces phase-shifts, several transmitter systems may act synergistically, and this synergistic interaction could be quite complex. Therefore, administration of a drug affecting a single transmitter system may have little effect on SCN output. Third, ideally the chronobiotic would have to be administered orally, for convenience, but survive gastric digestion. At the same time, the peripheral nervous system and visceral organs would have to remain unaffected. Finally, many compounds may affect complex behavioural systems, such as thought, cognition, and motivational states. Inferring a chronobiotic effect for a drug on the basis of an action on complex cognitive or behavioural systems will always be problematic unless nondrug interventions that produce similar behavioural changes are also considered chronobiotic. While it is apparent that powerful chronobiotics are now on the threshold of discovery, a great deal of work has to be conducted on aspects of dose and timing. The possibility of tolerance developing with prolonged use is pertinent to choice of doses. Despite these barriers, as the applied application and commercial advantages of any chronobiotic is large, there undoubtedly will be an intensification of research for other compounds in the foreseeable future.” Drew Dawson and Stuart Maxwell Amstrong “Chronobiotics-Drugs That Shift Rhythms” Pharmacology and Therapeutics 1996, 69, 15-36.

 “When treating sleep disorders of the circadian kind, special care must be given to distinguish compounds with chronobiotic properties from those with hypnotic effects. Whereas a chronobiotic may induce sleep by shifting the sleep–wake cycle so that sleep onset occurs earlier, a hypnotic will simply induce sleep without affecting the circadian mechanism.”  Yvan Touitou, André Bogdan “Promoting adjustment of the sleep–wake cycle by chronobiotics”  Physiology & Behavior 2007, 90,   294–300.  Toutitou explains that circadian rhythm sleep disorders do not respond appropriately to treatments - like hypnotics on pg. 295, line 1
subgroups: A -- intrinsic sleep disorders, B-- extrinsic sleep disorders and C-- circadian rhythm sleep disorders…………..in subgroup C, sleep mechanisms are functionally unaltered but the timing of the sleep-wake cycle is mismatched with the individual's circadian system or with the environmental or social appropriateness of time for sleep. This is why problems associated with subgroup C do not respond appropriately to treatments - like hypnotics, relaxation techniques, etc. - which are designed to deal with disorders of the sleep system itself. Sub-class C (circadian rhythm sleep disorders) is itself classified into seven subgroups: time zone change syndrome ("jet lag"), shift work sleep disorder, irregular sleep-wake pattern, delayed sleep-phase syndrome (DSPS), advanced sleep-phase syndrome (ASPS), non-24-hour sleep-wake disorders and "other" circadian rhythm sleep disorders. Not all these subgroups require the same action to compensate the altered sleep rhythm (Fig. 2). Jet lag and shift work syndromes need acceleration or prevention of the re-entrainment of the sleep-wake rhythm by phase-shifting, whereas OSPS and ASPS are permanent situations involving an altered phase relationship between sleep-wake and light-dark cycles and thus impaired entrainment processes. Non- 24-hour sleep-wake disorders are observed in, for example, blind persons, who require the entrainment of their free-running circadian sleep-wake cycle, while the irregular sleep-wake pattem involves a chaotic 24-h pattem of the sleep-wake rhythm and necessitates the reorganization of the circadian pacemaker by other Zeitgebers. 
Since these disorders stem from problems with the circadian mechanism and according to Toutiou the treatment of these disorders "necessitates the reorganization of the circadian pacemaker” and “these disorders do not respond appropriately to treatments - like hypnotics”. Furthermore, Toutitou states that “Not all these subgroups require the same action to compensate the altered sleep rhythm.”  No explanation is offered as to how M4 PAMs might treat all unrelated sleep disorders.
	Diabetes is not a single disease. Diabetes insipidus for example is caused by the inability of the kidneys to conserve water, which is caused by a lack of ADH (central diabetes insipidus) or by failure of the kidneys to respond to ADH (nephrogenic diabetes insipidus). Type 1 and Type 2 diabetes mellitus are the two most important forms. There is maturity-onset diabetes of the young (MODY, which comes in 6 completely different forms arising from different genetic defects), gestational diabetes mellitus and neonatal diabetes, which also arises from a specific genetic defect.  There are forms of diabetes that arise from endocrinopathies, such as acromegaly, Cushing's syndrome, glucagonoma, pheochromocytoma, hyperthyroidism, somatostatinoma and aldosteronoma. There are, aside from Type 1, two forms arising from immune-mediated diabetes: from "Stiff-man" syndrome and from anti-insulin receptor antibodies. Other forms arise from Diseases of the exocrine pancreas, including pancreatitis, trauma/pancreatectomy, hemochromatosis and fibrocalculous pancreatopathy. Still other arise from genetic defects in insulin action, notably lipoatrophic diabetes, type A insulin resistance, leprechaunism and Rabson-Mendenhall syndrome.  There is a form of diabetes arising from congenital rubella or Cytomegalovirus infections. There are forms of diabetes that can arise from drugs or chemicals, especially glucocorticoids, thyroid hormone,  Diazoxide,   -adrenergic agonists, thiazides, Dilantin and  -interferon. And there are a number of syndromes which seem to precipitate their own forms of diabetes, notably Down syndrome, Klinefelter syndrome, Turner syndrome, Wolfram syndrome, Friedreich ataxia, Huntington chorea, Laurence-Moon-Biedl syndrome, myotonic dystrophy and Prader-Willi syndrome.  Type II diabetes is also a complex diseases of unknown aetiology, see Konstantinos Makrilakis "Pathophysiology of Type 2 diabetes" Chapter 3 in Diabetes in Clinical Practice: Questions and Answers from Case Studies, Nicholas Katsilambros et al. eds. John Wiley & Sons: 2006, pgs. 43-58:
"What are the main pathophysiologic characteristics of Type 2 diabetes mellitus?
Type 2 diabetes mellitus is a heterogeneous syndrome, with a complex interaction of genetic and environmental factors, which affect multiple phenotypic manifestations in the body, such as insulin secretion and action, pancreatic b-cell mass, distribution of body fat and development of obesity. Type 2 DM is generally characterized by two main pathophysiologic entities: i) resistance to the action of insulin; and ii) insufficient secretion of insulin from the b-cells of the pancreas. Both of these pathophysiologic disturbances (insufficient secretion and peripheral insulin resistance) are thought to be necessary for the development of the disease….It is deemed certain today that these two pathophysiologic defects are subject to both genetic (mainly) and environmental (obesity - intracellular lipid accumulation) influences, which sometimes renders the exact determination of the aetiology of diabetes in a certain person extremely difficult."  No evidence for treating diabetes is present in the specification and no evidence that diabetes is an M4-associated disease.  There is post filing evidence that M3 receptors are involved in diabetes, Zhu “Allosteric modulation of β-cell M3 muscarinic acetylcholine receptors greatly improves glucose homeostasis in lean and obese mice” PNAS September 10, 2019, vol. 116, no. 37, 18684–18690.  However there is no evidence that the claimed compounds have any impact on M3 and the claim limits the effects to M4.  
The causes of addiction are diverse and include various chemical substances and can include foods, drugs, gambling, shopping and other behaviors. Substance abuse disorders are caused by a number of different drugs and cause a variety of psychological symptoms including substance-induced delirium, substance-induced persisting dementia, substance-induced persisting amnestic disorder, substance-induced psychotic disorder, substance-induced mood disorder, substance-induced anxiety disorder, hallucinogen persisting perceptual disorder, substance-induced sexual dysfunction, substance-induced sleep disorder.  Abstinence from the drug and psychotherapy is often recommended. Care is often palliative with management of withdrawal symptoms.  Some drugs like benzodiazepines are used to calm anxiety. Certain drugs may be used to treat opioid addition by mimicking the effect of the drug without perpetuating drug seeking.  Some drugs like disulfiram may make taking the drug less pleasant.  These treatments rely on certain drug actions.  There is some post-filing evidence that M4 PAMs might treat cocaine and alcohol addiction. Walker  “Acetylcholine Muscarinic M4 Receptors as a Therapeutic Target for Alcohol Use Disorder: Converging Evidence From Humans and Rodents” Biological Psychiatry December 15, 2020; 88:898–909; Dall “Muscarinic receptor M4 positive allosteric modulators attenuate central effects of cocaine” Drug and Alcohol Dependence 176 (2017) 154–161. Addiction in the form of compulsive behaviors, such as gambling, overeating, etc. are complicated, but appear to involve dopaminergic neurotransmission.  
Regarding pain, finding agents to treat pain is quite difficult. Prediction of pain treatment from animal tests is not very good. Le Bars, et. al.  "Animal Models of Nociception" Pharmacological Reviews 2001, 53, 597-652, at pg. 634 column 2, paragraph "Predictiveness-in terms of clinical applicability-is an absolute requirement in nociceptive tests for two reasons. First because it is necessary when searching for new molecules with therapeutic value to avoid false positives and false negatives (Collier, 1964; Chau, 1989). For example, the writhing test, which is very sensitive but only weakly predictive, has to be reserved for initial pharmacodynamic screening so that potentially analgesic substances are not missed (Hendershot and Forsaith, 1959; Loux et al., 1978; Dubinsky et al., 1987)."  Neuropathic pain in particular is very difficult to treat, See Costigan “Neuropathic Pain: A Maladaptive Response of the Nervous System to Damage” Annu. Rev. Neurosci. 2009. 32:1–32. The instant specification has no data related to pain treatment.  
Dyskinesia is just a movement disorder. Chorea is irregular, rapid, uncontrolled, involuntary, excessive movement and is symptom of many unrelated diseases. Such diseases include: Sydenham's chorea, Rheumatic chorea, Huntington's disease, Wilson’s disease, Tremor, primary ciliary dyskinesia, biliary dyskinesia, Meige's syndrome, idiopathic Parkinson's disease, Parkinson syndromes, dystonic syndromes, extrapyramidal motoric adverse effects of neuroleptics, tremor, Gilles de la Tourette syndrome, ballism, myoclonus, restless legs syndrome, multiple system atrophies (MSA), Steele-Richardson-Olszewski syndrome (progressive supranuclear palsy), cortico-basal degeneration, olivo-ponto cerebellar atrophy or Shy Drager syndrome, Myoclonus, multiple sclerosis, Alzheimer's disease, Subacute sclerosing panencephalitis, Creutzfeldt-Jakob disease (CJD), some forms of epilepsy, cerebral palsy, chorea of pregnancy, medication-induced movement disorders, Familial acanthocytosis with paroxysmal exertion-induced dyskinesias (FAPED), epilepsy and hiccups. Each of these disorders mentioned above has distinct etiologies and clinical manifestations.  Sydenham's chorea (SC) is caused by bacteria and “SC has been proposed as having an immune-mediated and perhaps autoimmune pathogenesis (Dale, 2003).” Church, Andrew J. and Giovannoni, Gavin “Poststreptococcal movement disorders” in Neuroimmunology in Clinical Practice Eds. Bernadette Kalman and Thomas H. Brannagan III Blackwell: 2008 Chapter 21, 240-250.  CJD is a prion disease, Epilepsy is genetic.   Reid “Epilepsy, energy deficiency and new therapeutic approaches including diet” Pharmacology & Therapeutics 144 (2014) 192–201 “Epilepsy is a broad group comprising over 50 syndromes encompassing illnesses with multiple aetiologies and widely varied clinical manifestations and are an important health problem.” Fodstad et. al. “Intractable singultus: a diagnostic and therapeutic challenge” British Journal of Neurosurgery 1993, 7, 255-262, page. 259 “For centuries, trial and error has not brought us closer to an effective remedy for persistent hiccups. There is probably no disease which has had more forms of treatment and fewer results from treatment than has intractable hiccups.” No information is provided to treat these disorders.
“ALS is a fatal, neurodegenerative disease that affects thousands of individuals each year. The disease destroys motor neurons that control the voluntary movement of muscles, resulting in paralysis and death, typically within 5 years from diagnosis (Mitchell, 2010). ALS has mainly been described as motor neuron disease, but it is now recognized that widespread neurodegeneration can also manifest itself in the form frontotemporal dementia (FTD) in subsets of patients (Ferrari, 2011). Approximately 10% of ALS cases have been classified as familial in nature, meaning that there is a heritable component that can be traced within a family pedigree (Kurland and Mulder, 1955). Currently available FDA approved treatments focus mainly on symptomatic interventions; Edaravone which modestly improves mobility in a subset of patients, and Riluzole which minimally impedes disease progression, extending life by only 2–3 months. Development of therapeutic approaches for ALS has been greatly hindered by our limited knowledge of the underpinning causes of the disease.” C. Lutz “Mouse models of ALS: Past, present and future” Brain Research 1693 (2018) 1–10.
ALS has no predictive animal models.  There are no effective animal models of ALS see Petrov “ALS Clinical Trials Review: 20 Years of Failure. Are We Any Closer to Registering a New Treatment?” Frontiers in Aging Neuroscience | www.frontiersin.org 1 March 2017 | Volume 9 | Article 68, 1-11 page 4:
The analysis of CTs presented in this systematic review is a testament to the extraordinary complexity of the ALS disease mechanisms. Even though academic science has made significant progress in attempting to elucidate molecular, genetic, epigenetic and environmental aspects of motor neuron degeneration, the slow translational progress with only one approved drug on the US and European markets suggests that existing preclinical models are not fully representative of human disease process. The absence of the fully characterized and validated rodent ALS models is increasingly recognized as a major hurdle in clinical development. In a recent study by ALS Therapy Development Institute (ALS TDI), researchers performed rigorous animal tests on multiple compounds which failed in CTs. Surprisingly, the improvement in survival which was previously published for all those drug candidates (including riluzole) could not be replicated in an ALS TDI study (Perrin, 2014). Authors emphasize the need for community effort in the area of preclinical model development both by the public and private agencies. In the meantime, currently available preclinical models should be considered useful only to a certain extent, with the ultimate test of the potential efficacy of any novel pharmaceutical having to come from large-scale human CTs. [Emphasis Added].

The specification provides no evidence of ALS treatment.
Prion diseases include Creutzfeldt-Jakob Disease (CJD), which occurs in both sporadic and familial forms; Gerstmann-Straussler-Scheinker Disease (GSS); and fatal familial insomnia. No information is provided as to how M4 PAMs could treat these diverse unrelated conditions.
Regarding urinary incontinence which is a typical symptom of overactive bladder, according to Staskin, “Pharmacologic Management of Overactive Bladder: Practical Options for the Primary Care Physician” The American Journal of Medicine (2006) Vol 119 (3A), 24S–28S “pharmacologic therapy, predominantly with antimuscarinic (anticholinergic) drugs, remains first-line treatment.2,6,11 Immediate-release oxybutynin (oxybutinin-IR) has been the “gold standard” for treating OAB for the past 30 years,2” (page 25S column 1) and his study discusses the use of various antimuscarinic agents. Assuming the compounds are positive allosteric modulators of M4 that increase the affinity of acetylcholine, which has not been shown as discussed above, at least on the face this could exacerbate the conditions since they could increase the agonist efficacy of acetylcholine and exacerbate the condition further.  
Regarding dry eye, “Recently, the U.S. Food and Drug Administrationapproved cevimeline (Evoxac, Daiichi Pharmaceutical Co., Montvale, New Jersey, USA) as an oral agent for the treatment of symptoms of dry mouth in patients with SS. Cevimeline binds to muscarinic acetylcholine receptors in exocrine glands, specifically to those of the M3 subtype.16 Randomized, double-blind, controlled clinical studies have shown that cevimeline increases salivary secretion and improves subjective symptoms of xerostomia in patients with SS.17” (Ono “Therapeutic effect of cevimeline on dry eye in patients with Sjogren's syndrome: a randomized, double-blind clinical study” American Journal of Ophthalmology (2004), 138(1), 6-17. Page 7) Cevimeline is a cholinergic agonist selective for M1 and M3 receptors.  Assuming the compounds are positive allosteric modulators of M4 that increase the affinity of acetylcholine, which has not been shown as discussed above, it is unclear how M4 positive allosteric modulators would work in the same manner as cevimeline. It is known that agonism of the M3 receptors prevalent in exocrine glands, not M4, by cevimeline stimulates secretion by the salivary glands, thereby alleviating dry mouth. It is not clear how putative PAMs of M4 would behave in the same manner.
With regard to treating pancreatitis.  The literature has scant information related to the use of agents acting upon the cholinergic system. Lahoti “A prospective, double-blind trial of L-hyoscyamine versus glucagon for the inhibition of small intestinal motility during ERCP”. Gastrointestinal endoscopy (1997), 46(2), 139-42 describes the use of L-hyoscyamine to treat pancreatitis. L-hyoscyamine is an anti-cholinergic, which is not the activity shown or alleged for the compounds of the instant claims.  Pancreatitis is not linked to the PAM of M4 in any reasonable manner.
With regard to COPD and asthma, anticholinergics, compounds which antagonize acetylcholine function, are useful for treating COPD.  These compounds also target the “Three subtypes of muscarinic receptor are expressed in the human airway: M1, M2, and M3 receptors.” (Prat ” Discovery of Novel Quaternary Ammonium Derivatives of (3R)-Quinuclidinol Esters as Potent and Long-Acting Muscarinic Antagonists with Potential for Minimal Systemic Exposure after Inhaled Administration: Identification of (3R)-3-{[Hydroxy(di-2-thienyl)acetyl]oxy}-1-(3-phenoxypropyl)- 1-azoniabicyclo[2.2.2]octane Bromide (Aclidinium Bromide)” Journal of Medicinal Chemistry (2009), 52(16), 5076-5092.) See also Montuschi, “Inhaled muscarinic acetylcholine receptor antagonists for treatment of COPD Current Medicinal Chemistry (2013), 20(12), 1464-1476; Pera “Tiotropium inhibits pulmonary inflammation and remodelling in a guinea pig model of COPD” European Respiratory Journal 2011, 38(4), 789-796 which discusses the pharmacology of acetylcholine in the airways and the use of M3 antagonists for the treatment of these airway disorders.  It is unclear how targeting the M4 receptor via PAM would treat asthma and COPD since it is not expressed in the lungs and antagonism of a different receptor, M3, is required.
The existence of a "silver bullet" for all these diseases is contrary to our present understanding of pharmacology and medicine.  There is no basic theoretical underpinning for the treatment of these diseases through the mechanism alleged. Each of these diseases is different with distinct causes.  No information regarding the causal link between M4 receptor positive allosteric modulation the full scope of diseases in claim 1 is present in the specification. The only diseases that appears in the medical literature as associated with selective M4 PAM compounds is schizophrenia, psychosis and some drug addictions as discussed above.  Assuming it were possible to show selective M4 receptor positive allosteric modulation for some subgroup of compounds a claim to treating schizophrenia, psychosis, and the drug addictions could be appropriate. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being described by Curtin US 20120122842 A1.  Curtin teaches anticipatory compounds of claim 1 of  formula (Vc) on page 4, with corresponding species on pages 27-37, including but not limited to:  
N-[4-[[(3,3-dimethylbutyl)amino]carbonyl]phenyl]-5,7-dihydro-6H-Pyrrolo[3,4-b]pyridine-6-carboxamide, 
N-[4-[[[(1S)-1-methylpropyl]amino]carbonyl]phenyl]- 5,7-dihydro-6H-Pyrrolo[3,4-b]pyridine-6-carboxamide, 
N-[4-[[[(1R)-1,2-dimethylpropyl]amino]carbonyl]phenyl]-5,7-dihydro-6H-Pyrrolo[3,4-b]pyridine-6-carboxamide,
N-[4-[(butylamino)carbonyl]phenyl]-5,7-dihydro-6H-Pyrrolo[3,4-b]pyridine-6-carboxamide,
N-[4-[(methylpropylamino)carbonyl]phenyl]-5,7-dihydro-6H-Pyrrolo[3,4-b]pyridine-6-carboxamide.
These compounds read on claim 1 where a is 0, b is 0, L is NH, A is absent, E is phenyl (C6 aryl) substituted with C(=O)N(R3)(R4), where R3/R4 are H and optionally substituted alkyl, such groups could also be views as optionally substituted alkyl.  According to Pages 1 and 2 the compounds can be used to treat various diseases involving “Abnormal activation of the Rho/ROCK pathway has been observed in various disorders. Examples of disease states in which compounds with ROCK inhibition have potentially beneficial  therapeutic effects due to their anti vasospasm activity includes  cardiovascular diseases such as hypertension, chronic and congestive heart  failure, cardiac hypertrophy, restenosis, chronic renal failure, cerebral  vasospasm after subarachnoid bleeding, pulmonary hypertension and  atherosclerosis.  This muscle relaxing property is also beneficial for treating  asthma, male erectile dysfunctions, female sexual dysfunction, and over-active  bladder syndrome.  Injury to the adult vertebrate brain and spinal cord  activates ROCKs, thereby inhibiting neurite growth and sprouting Inhibition of  ROCKs results in induction of new axonal growth, axonal rewiring across lesions  within the CNS, accelerated regeneration and enhanced functional recovery after acute neuronal injury in mammals (spinal-cord injury, traumatic brain injury).  Inhibition of the Rho/ROCK pathway has also proved to be efficacious in other animal models of neurodegeneration like stroke, inflammatory and demyelinating diseases, Alzheimer's disease as well as for the treatment of pain.  Rho/ROCK pathway inhibitors therefore have potential for preventing neurodegeneration and stimulating neuroregeneration in various neurological disorders, including spinal-cord injury, Alzheimer's disease, stroke, multiple sclerosis, amyotrophic lateral sclerosis, as well as for the treatment of pain.  ROCK inhibitors have been shown to possess anti-inflammatory properties.  Thus, compounds of the invention can be used as treatment for neuroinflammatory diseases such as stroke, multiple sclerosis, Alzheimer's disease, Huntington's disease, Parkinson's disease, amyotrophic lateral sclerosis, and inflammatory pain, as well as other diseases such as rheumatoid arthritis, osteoarthritis, asthma, irritable bowel syndrome, Crohn's disease, psoriasis, ulcerative colitis, Lupus, and inflammatory bowel disease.  ....ROCK inhibitors are also useful for the treatment of insulin resistance and diabetes.”  The bold conditions are the conditions claimed.  Page 36 paragraph [1644] lists “psychiatric disorders, in particular depression, schizophrenia, obsessive compulsive disorder and bipolar disorder, epilepsy and seizure disorders,” The method of administration is further discussed on page 42.
Conclusion
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625